                                I
                     Case 1:17-cv-05843-AKH Document 29 Filed 12/04/19 Page 1 of 1
AO 450 (Rev. 11/11) Judgment ma Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                      for the
                                                      Southern District of New York

                     Pizzarotti IBC LLC                                    )
                            Plaintiff                                      )
                            v.                                             )    Civil Action No. 17-05843(AKH)(HBP)
                      Michael Masters                                      )
                           Defendant                                       )

                                           JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

,f/ the plaintiff (name)     _P_i_z_za_r_o_tti_l_B_C_L_L_C_ _ _~ - ~ - - - - - - - - - - - - - recover from the
defendant (name)                                               Michael Masters                                 the amount of
 Twenty-five Thousand                                                         dollars ($ 25,000.00 ), which includes prejudgment
interest at the rate of                     %, plus post judgment interest at the rate of _ _ _ % per annum, along with costs.

0   the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                    recover costs from the plaintiff (name)
-----------

0   other:



This action was (check one):

0 tried by a jury with Judge            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ presiding, and the jury has
rendered a verdict.

0 tried by Judge _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ without a jury and the above decision
was reached.

-f/ decided by Judge       _________________                                     on a motion for
        Entry of Judgment based on Defendant's Confession of Judgment after Defendant's failure to make payment
        pursuant to s ttlement agreement.


Date:




                         USDCSDNY
                         DOCUMENT
                         ELECTRONIC-\·                 1   y FILED
                         DOC#:
                                    ----
                         DATE FILED: t
                                               ....._f.L...f---1-....,__
